Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2018

                                     No. 04-17-00338-CV

           Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                       Appellants

                                               v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-10-00188-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
Sitting:      Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice
              Irene Rios, Justice

        The parties’ have filed a Joint Motion to Abate the Appeal pending mediation. The
parties request that we abate this appeal for sixty days. The parties’ joint motion is GRANTED.
It is ORDERED that appellants file, on or before December 31, 2018, a response in this court
addressing whether the abatement should be lifted and the appeal reinstated on the docket of this
court. TEX. R. APP. P. 42.1, 43.2; see Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180,
180 (Tex. App.—San Antonio 2001, no pet.).



                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court